Title: To George Washington from Richard Peters, 23 November 1776
From: Peters, Richard
To: Washington, George



Sir
War Office Philadelphia Novr 23d 1776

I am directed by the Board of War to acquaint your Excellency that agreeable to your Request Directions were given to those who had the Charge of Prisoners immediately to march them in Companies to Fort Lee. But having received Information that that Post has been evacuated they have countermanded the Orders & directed that they be sent to Brunswick of which I beg Leave to advise your Excellency & have the Honour to be your very obedt & most humble Servt

Richard Peters Secy

